DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,4,6,8-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-8,14 of U.S. Patent No. 11,083,812. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,083,812 claims a diffuser that is nonobvious from that claimed in the present claims.

Regarding claim 1, U.S. Patent No. 11,083,812 claims 1. a scent diffusing device, comprising: a first housing having a positive and a negative electrode; a second housing having a heating member; and a cap assembly having a support member that receives the heating member and is adapted to dispense a fragrant scent upon activation of the heating element..
Regarding claim 6, U.S. Patent No. 11,083,812 claims a fragrance emitting member in claim 8.
It would have been an obvious matter of design choice to have a central hollow tube that slidably receives the heating member, because applicant has not disclosed a central hollow tube or pad or the like solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a tube apparently shown in fig 3 as element 80 which can be a pad or the like.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the end wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 is incomplete in the penultimate line after “hollow”. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3,4,6,9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muderlak et al (US 4968456) in view of  Munroe et al (US 6805300).
Muderlak discloses except where emphasized for claim 1: 1. (currently amended) A scent diffusing device(title), comprising: a first housing 10 having a positive and a negative electrode(two contacts); a second housing (40 or area for semi -circular extensions/supports 19 from seating ring 21) having a heating member; and a cap 30 assembly having a support member 19 that receives the heating member and is configured to dispense a fragrant scent (abstract)upon activation of the heating element; wherein the support member is removably connected to a cap (c 3 ll 20-30).
The claim differs from Muderlak in that a second housing has a heating member.
Munroe teaches a heating means (resistor 54 on circuit board 28) connected to electrodes 34, 40 in a second housing of 18,20,26.
The advantage is providing a diffuser capable of regulating heat provided to fragrances in a safe and efficient manner.
The references are in the same field of endeavor and reasonable pertinent to a problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by modifying Muderlak with a heating means as taught by Munroe for providing a diffuser capable of regulating heat provided to fragrances in a safe and efficient manner. 
3. (currently amended) The device of claim 1 wherein the cap assembly comprises the cap, the support member 19, and a fragrance emitting member 20.

4. (currently amended) The device of claim 1 wherein the cap is configured to frictionally engage an inner surface of a side wall of the second housing(c 3 ll 20-30).

6. (original) The device of claim 1 wherein the support member has a central hollow tube (extensions 19 form a tube) that slidably receives the heating member(c 3 ll 20-30).

9. (new) The device of claim 1 further comprising the first housing having a spring 42 that engages the positive electrode at one end and a circuit board at the opposing end(Monroe fig 3).

10. (new) The device of claim 9 further comprising the negative electrode connected to the circuit board, wherein the circuit board is connected to an activation button (Munroe 50, 28, fig 3,6).

11. (new) The device of claim 1 further comprising the second housing having a button opening and a button 18 cover, wherein the button opening is positioned to align with an activation button connected of the first housing when the first housing and second housing are assembled together(Monroe 50 51 fig 1).

12. (new) The device of claim 1 further comprising the first housing having a first circuit board and the second housing having a second circuit board (Monroe 28 and fig 6).
The claimed subject matter exemplifies the principle, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Duplication of or multiplying  elements such a s circuit boards is obvious.

13. (new) A scent diffusing device, comprising: a first housing having a positive and a negative electrode; a second housing having a heating member; a cap assembly having cap and a support member 19; and an inner surface of the cap having a hollow tube (formed of two supports 19)that that extends perpendicularly away from a top surface of the cap towards the second housing(fig 6).

14. (new) The device of claim 13 further comprising the cap having a sidewall 34 that extends downwardly and perpendicularly from the end wall (fig 6).

15. (new) The device of claim 13 further comprising the cap having a sidewall, wherein the sidewall has a plurality of nubs 35 that extend outwardly from the side wall (fig 6)and are configured to provide a friction fit with an inner surface of a side wall of the second housing.(c 3 l 55- c 4 l 5)

16. (new) The device of claim 13 further comprising a plurality of vents 36, 36a which are disposed outside a raised portion of the cap (fig 1,6) that is formed by a plurality of radial arms that each extend to corners the of the cap(spacers 36 between the ribs 38).

17. (new) The device of claim 13 further comprising the hollow tube having a pair of outwardly extending projections on an end section(semicircular projections of extensions 19), wherein the pair of projections extend from an end of the hollow tube to a center section(fig 6).

18. (new) A scent diffusing device, comprising: a first housing having a positive and a negative electrode; a second housing having a heating member; and a cap assembly having a support member that receives the heating member and is configured to dispense a fragrant scent upon activation of the heating element; wherein the support member has a central hollow tube that slidably receives the heating member(sliding grooves 13, guideways 17). See the rejection of claim 1.

19. (new) The device of claim 18 further comprising the support member having a first end with a first ring, and a second end with a second ring(fig 6 shows extensions 19 have rings at extremities like at 17 and its opposite end 21, fig 9).

20. (new) The device of claim 19 further comprising a plurality of spaced elongated bars 13, 17 that connect to and between the first ring and the second ring; and a pair of aligned ribs (17 inward, complement bumps 35) that extend inwardly from the first ring and the second ring to the central hollow tube(fig 6).

21. (new) The device of claim 20 wherein the hollow tube, the first ring, second ring, plurality of spaced elongated bars, and pair of aligned ribs form a pair of chambers(area within extensions 19); wherein the pair of chambers (with cartridge 20 having chambers formed by spacers 29 having annular wall 22)are open at a first end and partially closed at a second end(fig 6,7), and the pair of chambers are configured to receive a fragrance emitting member (fragrance beads 28).

22. (new) The device of claim 18 further comprising the central hollow tube having a pair of slots 13 that are positioned to align with a pair of projections on a hollow tube of a cap of the cap assembly(fig 6).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muderlak et al (US 4968456) in view of  Munroe et al (US 6805300) and Jang (US 2018/0256770).
23. (new) The device of claim 22 wherein the cap is removably connected to the support member by rotating the cap in relation to the support member such that the projections of the hollow tube align with the pair of slots of the central hollow tube to allow removal; and to retain connection of the cap to the support member, the cap is rotatable to position the projections of the hollow(sic) catch against a shoulder within the central hollow tube when the projections are passed through the pair of slots.
The claim at best differs in rotating the cap in relation to the support member and catch against a shoulder within the central hollow tube.
Jang teaches cap rotation and rotation reversed using a hook scheme in fig 3, ¶¶74,87.120 using protrusions 191,192.
The advantage is locking relationship and removal.
The references are in the same field of endeavor and reasonable pertinent to a problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by modifying Muderlak-Monroe with cap rotation and catch or hook locking as taught by Jang for locking relationship and removal. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muderlak et al (US 4968456) in view of  Munroe et al (US 6805300) and Cole Warren (US 6471193).

8. (new) The device of claim 1 further comprising the first housing having a compressible spring 48, a circuit board, a timing chip configured to trigger a shutoff of the scent diffusing device, and an activation button 18 configured to activate the scent diffusing device(Munroe c 2 l 65- c 3 l 20, fig 6, two circuits selectable using different resisters teach board and timing of diffusion) .
The claim at best differs in that a timing chip is recited.

Cole Warren teaches a programmable timer 100 used in a diffuser at least in the abstract.

The advantage is maintenance of liquid and control of operation.
The references are in the same field of endeavor and reasonable pertinent to a problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by modifying Muderlak-Monroe with timing chip as taught by Cole Warren for maintenance of liquid and control of operation. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761